DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 02/25/2021.  Presently claims 1-10 are pending.  

Response to Arguments
Abstract, claim, and drawing objections have been withdrawn based upon applicant’s amendments.  
Regarding the double patenting rejection, Applicant’s arguments have been fully considered and are not persuasive.  Applicant states that the provisional double patenting rejection should be withdrawn because the co-pending claims of application 16/728992 were not elected (see p. 8).  The argument that the claims were non-elected is immaterial to a double patenting analysis because the claims remain subject to rejoinder.
Applicant’s arguments, see page 9, filed 02/25/2021, with respect to claim 1 have been fully considered and are persuasive.  Van der Merwe et al. does not disclose of a curvic coupling and Lejeune fails to disclose or teach of a curvic coupling.
Since the double patenting rejection is being maintained, this action has therefore been made final.      

Claim Interpretations

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Rotational speed reduction device in line 2 of claim 1; corresponding structure is found in p.7 lines 15-20 and p. 12 lines 20-32.
Decoupling means, line 3 of claim 1; corresponding structure is found in p.9 lines 10-32 through p. 10, lines 1-15.
Means for retaining, line 2 of claim 8; corresponding structure is found in p.13 lines 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 12 of co-pending application (16/728992).
	Although the claims are not identical, they are not patentably distinct from one another.  The present application (16/471489) claims are broader in at least one aspect and do not recite additional features claimed in co-pending application (16/728992) claims.
	Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and the co-pending application claims highlights (see underlined features in the co-pending application claims) what elements have been excluded in the presentation of the present application claims.  

Co-pending application (16/728992) claim 12
Present application (16/471489) claim 1
A turbomachine, comprising a fan shaft driven by a turbine shaft via a reduction device configured to reduce a speed of rotation, 

wherein the turbomachine includes an uncoupling device interposed between the reduction device and the turbine shaft, the uncoupling device being configured to uncouple the reduction device and the turbine shaft in response to the exceeding of a predetermined maximum resistant torque exerted by the reduction device on the turbine shaft, wherein the uncoupling device includes at least one first fuse element interposed between the reduction device and the turbine shaft and which is configured to be broken when subjected to the predetermined maximum resistant torque exerted by the speed reduction device on the turbine shaft, wherein the first fuse element is configured to be broken as soon as it is subject to a predetermined maximum resistant torque corresponding to a resistant torque exerted by the fan on the speed reduction device in the case of loss of at least one blade of a fan driven by said fan shaft, wherein the fuse element is associated with a fan including composite blades and is configured to be broken as soon as it is subject to a predetermined maximum resistant torque comprised between 130% and 170% of a normal torque under maximum speed conditions of the turbomachine,



wherein the turbomachine includes an additional uncoupling device interposed between the reduction device and the shaft of the fan, which is configured to uncouple the reduction device and the fan shaft in response to exceeding a predetermined maximum resistant torque exerted by the fan shaft on the reduction device,

wherein the uncoupling device includes at least one second fuse element interposed between the reduction device and the fan shaft and which is configured to be broken when it is subject to the predetermined maximum resistant torque exerted by fan shaft on the speed reduction device,

wherein the reduction device is coupled to the fan shaft via a coupling with trapezoidal teeth of the curvic type, including two toothed coupling plates with trapezoidal teeth meshing with one another and fastened to one another via axial fuse screws forming meltable connecting elements of the additional uncoupling device.








































said turbine engine comprising decoupling means interposed between the reduction device and the fan shaft, which are able to decouple the reduction device and the fan shaft, 














wherein the reduction device is coupled to the fan shaft by means of a coupling having trapezoidal teeth of the curvic type which comprises said decoupling means, said decoupling means being configured to decouple the reduction device and the fan shaft in response to a predetermined resistive torque, referred to as the decoupling torque, which acts between the fan shaft and the reduction device.


Thus, it is apparent, for the broadening aspect, that the co-pending application claim 12 includes features that are not in present application claim 1.  Since the present application claim 1 is anticipated by the co-pending application claim 12, with respect to the broadening aspect, present application claim 1 is obvious over co-pending application claim 12 with respect to the broadening aspect.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        04/19/2021

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        4/23/2021 9:25 AM